Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
The Response of 9 March 2022 has been entered.
Claims 1-22 and 25 are currently pending. Claims 11-22 are withdrawn. New claim 25 is a product claim directed to a freeze-dried bacterial extract that falls within the scope of withdrawn Group II (note a product-by-process claim is not limited by the steps of the process but rather only the structure implied by such steps (see MPEP 2113)). 
This application is in condition for allowance except for the presence of claims 11-22 and 25 directed to an invention non-elected without traverse.  Claims 11-22 and 25 are directed to products which do not incorporate the steps/limitations of claim 1 and are therefore not entitled to rejoinder (see MPEP 821.04).  Accordingly, claims 11-22 and 25 are herein cancelled.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
Claims 11-22 and 25 are cancelled.

Conclusion
s 1-10 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467. The examiner can normally be reached M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657